

116 HR 2816 IH: Vietnam-Era Veterans Hepatitis C Testing Enhancement Act of 2019
U.S. House of Representatives
2019-05-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 2816IN THE HOUSE OF REPRESENTATIVESMay 16, 2019Ms. Stefanik (for herself, Mr. Bishop of Georgia, Mr. Ryan, Mr. Kilmer, Mr. Suozzi, Mr. Cook, Mr. King of New York, Mr. Espaillat, and Miss González-Colón of Puerto Rico) introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo direct the Secretary of Veterans Affairs to carry out a pilot program to increase access to
			 hepatitis C testing for Vietnam-era veterans, and for other purposes.
	
 1.Short titleThis Act may be cited as the Vietnam-Era Veterans Hepatitis C Testing Enhancement Act of 2019. 2.Pilot program to increase access to hepatitis C testing for Vietnam-era veterans (a)EstablishmentBeginning not later than 180 days after the date of the enactment of this Act, the Secretary of Veterans Affairs shall carry out a one-year pilot program to make hepatitis C testing available to covered veterans at certain outreach events organized by veterans service organizations.
 (b)Selection of Veteran Integrated Service NetworksThe Secretary shall select five Veterans Integrated Service Networks of the Department of Veterans Affairs in which to carry out the pilot program as follows:
 (1)Two such networks that predominantly serve rural areas. (2)Three such networks that predominantly serve urban areas.
 (c)Termination dateThe pilot program described under subsection (a) shall terminate on the date that is one year after the date on which the Secretary begins to carry out such program.
 (d)Automatic triggerIf at least 350,000 veterans are tested for hepatitis C by the termination date described in subsection (c), the Secretary shall expand the program to all Veterans Integrated Service Networks of the Department not later than one year after the date on which the pilot program ends.
 (e)Report to congressNot later than 180 days after the date on which the pilot program ends, the Secretary shall submit to Congress a report on the pilot program that includes—
 (1)the number of covered veterans tested for hepatitis C under the pilot program; and (2)a list of resources needed to expand the pilot program to all Veterans Integrated Service Networks for the length of time necessary to test all covered veterans for hepatitis C.
 (f)Covered veteran definedIn this Act, the term covered veteran means a person who served in the active military, naval, or air service between February 28, 1961, and May 7, 1975, and was discharged or released therefrom under conditions other than dishonorable, regardless of whether such person is enrolled in the patient enrollment system of the Department of Veterans Affairs established under section 1705(a) of title 38, United States Code.
 (g)Authorization of appropriationsNo additional funds are authorized to carry out the requirements of this Act. Such requirements shall be carried out using amounts otherwise authorized to be appropriated to the Department of Veterans Affairs for the express purpose of providing hepatitis C-related care.
			